                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SYNCHRONOSS TECHNOLOGIES, INC.,                Case No. 16-cv-00119-HSG
                                                           Plaintiff,
                                   8
                                                                                           ORDER GRANTING DROPBOX’S
                                                     v.                                    MOTION FOR SUMMARY
                                   9
                                                                                           JUDGMENT AND DENYING AS
                                  10        DROPBOX INC., et al.,                          MOOT SYNCHRONOSS’S MOTION
                                                                                           FOR SUMMARY JUDGMENT
                                                           Defendants.
                                  11
                                                                                           Re: Dkt. Nos. 275, 297, 306, 313, 315, 317,
                                  12                                                       322, 324, 326, 330, 333
Northern District of California
 United States District Court




                                  13

                                  14            Pending before the Court are cross-motions for summary judgment filed by Plaintiff

                                  15   Synchronoss Technologies, Inc. (“Synchronoss”) and Defendant Dropbox, Inc. (“Dropbox”),

                                  16   briefing for which is complete. Dkt. Nos. 317 (“Dropbox Mot.”), 333, 362, 368 (“Dropbox

                                  17   Opp.”), 387 (“Dropbox Reply”), 389. The Court held a hearing on these motions on June 14,

                                  18   2019. For the reasons discussed below, the Court GRANTS Dropbox’s motion for summary

                                  19   judgment, and thus DENIES AS MOOT Synchronoss’s motion for summary judgment.

                                  20   I.       BACKGROUND
                                  21            This case concerns two patents related to data synchronization: U.S. Patent Nos. 6,671,757

                                  22   (“the ’757 Patent”) and 7,587,446 (“the ’446 Patent”) (collectively, “the Asserted Patents”).

                                  23            A.        The ’757 Patent
                                  24            The ’757 Patent is titled “Data Transfer and Synchronization,” and claims a system and

                                  25   method for “efficiently, quickly and easily synchronizing devices which can couple to the Internet,

                                  26   or any network.” See ’757 Patent, 3:23–25. Synchronoss alleges that Dropbox directly infringes

                                  27   claims 1, 8, 9, 14, 16, 21, 24, 26, and 28 of the ’757 Patent. See Dkt. No. 316-6 (“Alpaugh

                                  28   Report”) ¶ 2(i). Independent claim 1 provides:
                                                                                        Claim 1
                                   1
                                           1. A system for synchronizing data between a first system and a second system,
                                   2       comprising:
                                             a first sync engine on the first system interfacing with data on the first system to provide
                                   3
                                              difference information in a difference transaction;
                                   4         a data store coupled to the network and in communication with the first and second
                                              systems; and
                                   5
                                             a second sync engine on the second system coupled to receive the difference information
                                   6          in the difference transaction from the data store via the network, and interfacing with data
                                              on the second system to update said data on the second system with said difference
                                   7          information;
                                   8         wherein each said sync engine comprises a data interface, a copy of a previous state of
                                              said data, and a difference transaction generator.
                                   9
                                              The ’757 Patent’s two other independent claims, claims 16 and 24, include similar
                                  10
                                       limitations as claim 1:
                                  11
                                                                                       Claim 16
                                  12
Northern District of California




                                           16. A system, comprising:
 United States District Court




                                  13        a first device including at least a first data file and first differencing code, the first device
                                             having an input and an output coupled to a network to receive first device data change
                                  14         transactions from, and provide change transactions generated by the first differencing
                                  15         code based on said at least one data file to, said network;
                                            a data store coupled to the network having at least one data structure coupled to store
                                  16         change transactions; and
                                  17        a second device including at least a second data file and second differencing code, the
                                             second device having an input and an output coupled to the network to receive said first
                                  18         device data change transactions from, and provide second change transactions generated
                                             by the second differencing code based on said at least second data file to, said data store;
                                  19
                                            wherein said first differencing code includes a first sync engine having a first data
                                  20         interface, a first copy of a previous state of said data, and a first difference transaction
                                             generator, and said second differencing code includes a second sync engine having a
                                  21         second data interface, a second copy of a previous state of said data, and a second
                                             difference transaction generator.
                                  22
                                                                                        Claim 24
                                  23       24. An Internet synchronization system, comprising:
                                  24        a storage server having an Internet connection;
                                            a first device coupled to the Internet and including a first device sync engine interfacing
                                  25         with data on the first device, the first device in communication with at least the storage
                                             server; and
                                  26
                                            a second device coupled to the Internet and including a second device sync engine
                                  27         interfacing with data on the second device, the second device in communication with at
                                             least the storage server;
                                  28
                                                                                          2
                                             wherein each said device sync engine comprises a data interface, a copy of a previous state
                                   1          of said data, and a difference transaction generator.
                                   2

                                   3          In short, the ’757 Patent discloses a system and method for synchronizing data between
                                   4   two systems or devices by transmitting from one system to another certain “difference
                                   5   information,” which the parties agree means “information that comprises only the changes to one
                                   6   system’s data which have occurred on that system, and instructions for implementing those
                                   7   changes.” See Dkt. No. 168 at 3. This difference information is transmitted through what is called
                                   8   a “data store.” See, e.g., ’757 Patent, 3:43–45.
                                   9          B.      The ’446 Patent
                                  10          The ’446 Patent incorporates the ’757 Patent in its entirety, and is titled “Acquisition and
                                  11   Synchronization of Digital Media to a Personal Information Space.” The invention “comprises a
                                  12   method for acquiring and maintaining a digital music store in personal information space,
Northern District of California
 United States District Court




                                  13   comprising: maintaining a personal information space identified with a user including data capable
                                  14   of being used on a client device, and transferring at least a portion of the data from the personal
                                  15   information space to an Internet-coupled device in response to a user request.” ’446 Patent, 3:45–
                                  16   51. Synchronoss alleges that Dropbox directly infringes claims 1, 2, 6–15, 18 and 19 of the ’446
                                  17   Patent. See Alpaugh Report ¶ 2(ii). Independent claim 1 provides:
                                  18                                                   Claim 1
                                  19       1. A method of transferring media data to a network coupled apparatus, comprising:
                                             (a) maintaining a personal information space identified with a user including media data
                                  20          comprising a directory of digital media files, the personal information space being
                                  21          coupled to a server and a network;
                                             (b) generating a first version of the media data in the personal information space;
                                  22
                                             (c) generating a digital media file, in response to an input from the user, comprising a
                                  23          second version of the media data in a same format as the first version in the personal
                                              information space, the second version including an update not included in the first
                                  24          version;
                                             (d) obtaining difference information comprising differences between the first version of
                                  25
                                              the media data and the second version of the media data; and
                                  26         (e) transferring a digital media file over the network containing the difference information
                                              from the personal information space to the network coupled apparatus in response to a
                                  27          sync request made from a web browser at the network-coupled apparatus by the user.
                                  28
                                                                                          3
                                   1   Nine dependent claims add narrowing limitations such as (1) “including the step, prior to step (a),

                                   2   of receiving information into the personal information space,” see ’446 Patent, Claim 2; and (2)

                                   3   including a “directory of digital media files” to comprise the media data, see id., Claim 6.

                                   4            Additionally, claim 11 is independent, and provides:

                                   5                                                     Claim 11
                                   6         11. A system for transferring digital media between a plurality of network coupled devices,
                                             comprising:
                                   7          a personal information store identified with a user containing digital media comprising a
                                   8           directory of digital media files readable by an application program; and a processing
                                               device, a server and a network coupled with the personal information store, the
                                   9           processing device including:
                                              an application data store holding a version of the digital media in the personal information
                                  10           store, and a device engine to: a) generate a digital media file, in response to an input from
                                  11           the user, comprising a second version of the media data in a same format as the first
                                               version in the personal information store, the second version including an update not
                                  12           included in the first version; (b) obtain difference information comprising differences
Northern District of California
 United States District Court




                                               between the first version of the media data and the second version of the media data; and
                                  13           (c) transfer a digital media file over the network containing the difference information
                                               from the personal information space to the network coupled apparatus in response to a
                                  14           sync request made from a web browser at the network-coupled apparatus by the user.
                                  15

                                  16   Claim 11 has three dependent claims. See id. at 14:58–64.

                                  17   II.      LEGAL STANDARD
                                  18            A motion for summary judgment should be granted where there is no genuine issue of
                                  19   material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56;

                                  20   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). The purpose of summary

                                  21   judgment “is to isolate and dispose of factually unsupported claims or defenses.” Celotex v.

                                  22   Catrett, 477 U.S. 317, 323–24 (1986). The moving party has the initial burden of informing the

                                  23   Court of the basis for the motion and identifying those portions of the pleadings, depositions,

                                  24   answers to interrogatories, admissions, or affidavits which demonstrate the absence of a triable

                                  25   issue of material fact. Id. at 323.

                                  26            If the moving party meets its initial burden, the burden shifts to the non-moving party to
                                  27   present facts showing a genuine issue of material fact for trial. Fed. R. Civ. P. 56; Celotex, 477

                                  28   U.S. at 324. The Court must view the evidence in the light most favorable to the nonmovant,
                                                                                          4
                                   1   drawing all reasonable inferences in its favor. T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors

                                   2   Ass'n, 809 F.2d 626, 630–31 (9th Cir. 1987). Summary judgment is not appropriate if the

                                   3   nonmoving party presents evidence from which a reasonable jury could resolve the disputed issue

                                   4   of material fact in the nonmovant’s favor. Anderson, 477 U.S. at 248. Nonetheless, “[w]here the

                                   5   record taken as a whole could not lead a rational trier of fact to find for the non-moving party,

                                   6   there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587

                                   7   (1986) (internal quotation marks omitted).

                                   8           Infringement is a question of fact. Frank’s Casing Crew & Rental Tools, Inc. v.

                                   9   Weatherford Int'l, Inc., 389 F.3d 1370, 1376 (Fed. Cir. 2004). The patent holder has the burden to

                                  10   prove that each accused product “includes every limitation of [an asserted] claim.” Dolly, Inc. v.

                                  11   Spalding & Evenflo Cos., 16 F.3d 394, 397 (Fed. Cir. 1994). The Court can resolve the issue on

                                  12   summary judgment only if “no reasonable jury could find that every limitation recited in the
Northern District of California
 United States District Court




                                  13   properly construed claim either is or is not found in the accused device.” Frank's Casing Crew,

                                  14   389 F.3d at 1376 (internal quotation mark omitted); see also TechSearch, L.L.C. v. Intel Corp.,

                                  15   286 F.3d 1360, 1371 (Fed. Cir. 2002) (“[A]ll of the elements of the claim, as correctly construed,

                                  16   must be present in the accused system.”). “Any deviation from the claim precludes” a finding of

                                  17   literal infringement. Telemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316, 1330 (Fed.

                                  18   Cir. 2001). The absence from the accused product of one limitation in the claim means that, as a

                                  19   matter of law, there is no literal infringement of that claim. Frank's Casing Crew, 389 F.3d at

                                  20   1376.

                                  21   III.    DROPBOX’S MOTION FOR SUMMARY JUDGMENT
                                  22           Dropbox moves for summary judgment on three grounds: (1) Dropbox does not directly

                                  23   infringe the asserted patents; (2) the Dropbox system does not satisfy each limitation of the

                                  24   asserted ’757 Patent claims; and (3) the asserted ’446 Patent claims are invalid and otherwise not

                                  25   infringed.

                                  26           A.     Direct Infringement
                                  27           Turning first to whether there is direct infringement, which is a threshold issue, Dropbox

                                  28   argues that it is entitled to summary judgment on all asserted claims because Synchronoss has not
                                                                                         5
                                   1   identified any evidence to establish that Dropbox has directly infringed either the ’757 or ’446

                                   2   Patent.

                                   3                    1.      Direct Infringement of the ’757 Patent
                                   4             As to the ’757 Patent, Synchronoss’s expert characterizes the infringement as relating to a

                                   5   three-part system: a “first and second system,” which operate on “Dropbox desktop client”

                                   6   machines, and a Dropbox central server. See, e.g., Alpaugh Report ¶¶ 96, 100, 105, 142, 148, 154,

                                   7   182, 188, and 192. These systems correspond to the three common aspects of the asserted claims:

                                   8   (1) a first “system” or “device” comprising specific software—specifically, a first “sync engine,”

                                   9   “differencing code,” or “device sync engine,” depending on the claim at issue; (2) a second

                                  10   “system” or “device” comprising similar software; and (3) a central “data store” or “storage

                                  11   server” through which synchronization occurs. See ’757 Patent, 46:58–47:8, 48:1–24, 48:51–64.

                                  12             Dropbox contends that it is entitled to summary judgment that it does not directly infringe
Northern District of California
 United States District Court




                                  13   the asserted ’757 Patent claims because “there is no genuine dispute that Dropbox does not make,

                                  14   use, sell, or offer to sell the accused system.” Dropbox Mot. at 8. In particular, Dropbox argues

                                  15   that only its customers “use” the patented system for purposes of infringement, because only

                                  16   Dropbox customers “put the invention into service, i.e., control the system as a whole and obtain

                                  17   benefit from it.” Id. at 8–9 (quoting Centillion Data Sys., LLC v. Qwest Commc’ns Int’l, Inc., 631

                                  18   F.3d 1279, 1284 (Fed. Cir. 2011)). Nor does Dropbox “make,” “sell,” or “offer to sell” the

                                  19   accused system, according to Dropbox, for two reasons. Id. at 9–11. First, the required

                                  20   configuration of two systems or devices in communication with a data store or storage server only

                                  21   exists after the user downloads and installs the desktop client. Id. at 9. In other words, Dropbox

                                  22   does not make, sell, or offer to sell an infringing “complete invention.” Id. at 8–9 (quoting Rotec

                                  23   Indus., Inc. v. Mitsubishi Corp., 215 F.3d 1246, 1252 & n.2 (Fed. Cir. 2000)). Second, the

                                  24   accused system requires both software and hardware, but Dropbox undisputedly does not make,

                                  25   sell, or offer to sell any hardware. Id. at 10.

                                  26             Synchronoss responds to Dropbox’s arguments in three ways. First, although Synchronoss

                                  27   does not dispute that to directly infringe, Dropbox must make, sell, or offer to sell a “complete

                                  28   invention,” Synchronoss nonetheless contends that Dropbox’s argument “misreads the claims and
                                                                                          6
                                   1   rejects the Court’s claim construction.” Dropbox Opp. at 7. In particular, Dropbox relies on the

                                   2   Court’s construction of the term “[first/second] system,” which is:

                                   3                  a collection of elements or components organized for a common
                                                      purpose, and may include hardware components of a computer
                                   4                  system, personal information devices, hand-held computers,
                                                      notebooks, or any combination of hardware which may include a
                                   5                  processor and memory which is adapted to receive or provide
                                                      information to another device; or any software containing such
                                   6                  information residing on a single collection of hardware or on different
                                                      collections of hardware”
                                   7

                                   8   Id.; Dkt. No. 168 at 9–10. Synchronoss focuses exclusively on the language “or any software

                                   9   containing such information residing on a single collection of hardware or on different collections

                                  10   of hardware” to argue that Dropbox directly infringes the ’757 Patent by making, selling, and

                                  11   offering for sale software that infringes once it is “in residence” on a user’s hardware. Dropbox

                                  12   Opp. at 7–8. More to the point, Synchronoss claims that “[t]he participle phrase ‘residing on
Northern District of California
 United States District Court




                                  13   hardware’ describes location; it is not an independent requirement of the claims.” Id. at 8. “In

                                  14   other words,” Synchronoss contends, “the asserted claims are claiming the ‘software’ residing on

                                  15   hardware, but not the hardware itself.” Id.

                                  16          Contrary to Synchronoss’s position, the Court’s claim construction order unambiguously

                                  17   held that “[first/second] system” did not cover software alone. See Dkt. No. 168 at 10

                                  18   (“Defendants’ third argument concerning stand-alone software does not apply here, as the Court

                                  19   understands the ’757 Patent’s use of the term ‘software’ to reference software in combination with

                                  20   a hardware component or element.”). In fact, when discussing this claim term at the Markman

                                  21   hearing, Synchronoss disclaimed any notion that the asserted claims need not encompass

                                  22   “hardware,” as it now suggests:

                                  23                  [Counsel for Dropbox]:           To the extent, Your Honor, that
                                                      construction means -- again, we believe that Synchronoss has
                                  24                  advanced the position in its briefing that that language seems to
                                                      indicate just software. To the extent the construction is -- to the extent
                                  25                  the code [sic] understands that language to be software in combination
                                                      with hardware, we think that’s -- we think that’s appropriate as a
                                  26                  construction.
                                  27                  The Court: And that’s what the specification says verbatim.
                                  28                  [Counsel for Synchronoss]: That's what our proposed construction
                                                                                          7
                                                      actually says, "or any software containing such information residing
                                   1                  on a single collection of hardware or on different collections of
                                                      hardware," Your Honor.
                                   2
                                                      The Court: Right. So it sounds like no one’s arguing that a device
                                   3                  could be software completely detached from hardware, correct?
                                   4                  [Counsel for Synchronoss]: That’s correct, Your Honor.
                                   5   Dkt. No. 165 at 30:3–19.

                                   6          At the hearing on the pending motions, Synchronoss’s principal argument in support of its

                                   7   “in residence” theory of direct infringement was that the present claims are “exactly” like those in

                                   8   Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292 (Fed. Cir. 2011). The Court disagrees. The

                                   9   Uniloc court in fact rejected an argument similar to Synchronoss’s here, holding that the

                                  10   defendant’s non-infringement argument based on the claims requiring both client-side and remote

                                  11   components was “severely hampered by the language of” the claim, which “focuse[d] exclusively

                                  12   on the ‘remote registration station.’” Id. at 1309. And liability for direct infringement could rest
Northern District of California
 United States District Court




                                  13   with the defendant because “only one party, Microsoft, ma[de] or use[d] the remote registration

                                  14   station.” Id. Unlike in Uniloc, the claimed systems here comprise both a storage server and two

                                  15   client devices. See ’757 Patent at 46:58–47:8, 48:1–24, 48:51–64. And critical to the present

                                  16   dispute, unlike Microsoft in Uniloc, Dropbox does not make nor use the entire claimed

                                  17   combination of components.

                                  18          Synchronoss next argues that notwithstanding the need for Dropbox users to complete the

                                  19   invention, Dropbox may be liable for “divided infringement” under Akamai Technologies, Inc. v.

                                  20   Limelight Networks, Inc., 797 F.3d 1020 (Fed. Cir. 2015). Dropbox Opp. at 9–10. Divided

                                  21   infringement refers to a narrow situation where absent third parties are involved in practicing steps

                                  22   in a claimed method, but where the third parties’ acts “are attributable to the [defendant] such that

                                  23   [the defendant] is responsible for the infringement.” Akamai, 797 F.3d at 1022. Courts “will hold

                                  24   an entity responsible for others’ performance of method steps in two sets of circumstances: (1)

                                  25   where that entity directs or controls others’ performance, and (2) where the actors form a joint

                                  26   enterprise.” Id. Whether a single entity “directs or controls the acts of another” turns on “general

                                  27   principles of vicarious liability,” including whether the alleged infringer “acts through an agent

                                  28   (applying traditional agency principles) or contracts with another to perform one or more steps of
                                                                                         8
                                   1   a claimed method,” or where the “alleged infringer conditions participation in an activity or

                                   2   receipt of a benefit upon performance of a step or steps of a patented method and establishes the

                                   3   manner or timing of that performance.” Id. at 1022–23.

                                   4          The Court finds Synchronoss’s reliance on Akamai unavailing. Synchronoss does not

                                   5   allege that Dropbox forms a joint enterprise with its users. Nor has Synchronoss put forward any

                                   6   evidence that Dropbox adequately directs or controls the user’s performance. For example,

                                   7   Synchronoss does not contend that Dropbox conditions its users’ receipt of a benefit upon

                                   8   performing certain actions that manifest infringement. Instead, Synchronoss merely relies on

                                   9   Dropbox’s provision of instructions for using its software to demonstrate Dropbox’s control.

                                  10   Dropbox Opp. at 9. But those facts, at most, might support a theory of induced infringement, a

                                  11   theory of liability Synchronoss does not advance in this case.

                                  12          As a final salvo, Synchronoss argues that summary judgment is at least unwarranted
Northern District of California
 United States District Court




                                  13   because Dropbox has admitted to using the accused software on its own hardware. Dropbox Opp.

                                  14   at 7. But the only factual support for this is a passing deposition statement that Dropbox

                                  15   employees have stored PDFs on Dropbox. See Dkt. No. 367-12, at 40:23–41:10. No one argues,

                                  16   however, that storage alone constitutes infringement of the ’757 Patent, and thus this statement

                                  17   alone does not warrant denying Dropbox’s motion for summary judgment as to direct

                                  18   infringement of the ’757 Patent.

                                  19          Because there is no genuine dispute that Dropbox does not make, use, sell, or offer to sell a

                                  20   complete infringing invention, the Court GRANTS Dropbox’s request for summary judgment that

                                  21   it does not directly infringe the ’757 Patent.1

                                  22                  2.      Direct Infringement of the ’446 Patent
                                  23          Dropbox next moves for summary judgment that it does not directly infringe the ’446

                                  24   Patent. Dropbox Mot. at 11–12. The ’446 Patent contains both system and method claims. As to

                                  25   the system claim (claim 11 and corresponding dependent claims), Dropbox argues that it does not

                                  26
                                  27
                                       1
                                         Because the Court grants Dropbox’s request for summary judgment that it does not directly
                                       infringe the ’757 Patent, the Court need not consider Dropbox’s alternative ground for summary
                                  28   judgment: that the Dropbox system does not satisfy each limitation of the asserted ’757 Patent
                                       claims.
                                                                                        9
                                   1   directly infringe “for the same reason it does not directly infringe the claims of the ’757 Patent:

                                   2   they recite a system that includes both hardware and software elements configured in a certain

                                   3   way, and Dropbox neither sells nor configures the complete accused system.” Id. at 11. In

                                   4   particular, claim 11 requires a “processing device.” And yet, Synchronoss only maintains that the

                                   5   “processing device” limitation is satisfied in Dropbox’s accused system by a “computer . . .

                                   6   together with the Dropbox desktop client.” See Alpaugh Report ¶ 262. As was true with the ’757

                                   7   Patent, however, there is no dispute that Dropbox’s customers complete the system by supplying

                                   8   their own computers.

                                   9          Synchronoss’s only response concerning the system claims is to repeat its characterization

                                  10   of the Court’s claim construction order and the phrase “any software containing such information

                                  11   residing on a single collection of hardware or on different collections of hardware.” Dropbox

                                  12   Opp. at 11 (“As discussed above, this limitation is met once the Dropbox software is in residence
Northern District of California
 United States District Court




                                  13   on any hardware . . . and where the software resides has no impact on whether Dropbox

                                  14   infringes.”). As discussed above, the Court finds this argument unavailing.

                                  15          As to the ’446 Patent’s method claims (claim 1 and corresponding dependent claims),

                                  16   Dropbox contends that under Akamai, direct infringement of a method claim only “occurs where

                                  17   all steps of a claimed method are performed by or attributable to a single entity.” Dropbox Mot. at

                                  18   12; 797 F.3d at 1022. Here, however, claim 1 includes a step of “generating a first version of the

                                  19   media data,” which Dropbox contends that Synchronoss’s expert admits is performed by the

                                  20   Dropbox user. Compare ’446 Patent, 13:53–54, with Alpaugh Report ¶ 222 (noting that this is

                                  21   accomplished through “[u]ploading one or more photo or video files to Dropbox”). As

                                  22   Synchronoss responds, however, Dropbox takes claim 1 out of context. Although it may be

                                  23   necessary for a user to upload a photo or video before Dropbox’s software begins functioning, that

                                  24   does not necessarily mean that the generation of a first version of the media data is performed by

                                  25   the user. Instead, as Synchronoss’s expert states, the Dropbox software does the generation once

                                  26   it receives the uploaded photo or video. Alpaugh Report ¶ 222. It is thus not undisputed that

                                  27   Dropbox is entitled to summary judgment as to the asserted method claims of the ’446 Patent.

                                  28          Because there is no genuine dispute that Dropbox does not make, use, sell, or offer to sell a
                                                                                         10
                                   1   complete infringing invention, the Court GRANTS Dropbox’s request for summary judgment that

                                   2   it does not directly infringe the ’446 Patent’s systems claims. But the Court DENIES Dropbox’s

                                   3   request for summary judgment on this ground as to direct infringement of the ’446 Patent’s

                                   4   method claims.

                                   5          B.      Invalidity and Non-Infringement of the ’446 Patent
                                   6          Dropbox further argues that summary judgment is warranted in its favor as to all asserted

                                   7   claims of the ’446 Patent because: (1) the claims are invalid as indefinite; and (2) Dropbox does

                                   8   not infringe the claims for various reasons. For reasons that follow, the Court GRANTS

                                   9   Dropbox’s request for summary judgment as to the ’446 Patent on the grounds that the relevant

                                  10   claims are invalid as indefinite.2 The Court thus does not reach Dropbox’s alternative arguments

                                  11   concerning non-infringement.

                                  12          As to definiteness, Dropbox contends that one particular impossibility permeates all of the
Northern District of California
 United States District Court




                                  13   claims: the claims require “generating a [single] digital media file” that itself “compris[es] a

                                  14   directory of digital media files.” Dropbox Mot. at 20–23. Claim 1 demonstrates this dispute, and

                                  15   thus is worth repeating here:

                                  16                                                   Claim 1
                                  17       1. A method of transferring media data to a network coupled apparatus, comprising:
                                             (a) maintaining a personal information space identified with a user including media data
                                  18          comprising a directory of digital media files, the personal information space being
                                  19          coupled to a server and a network;
                                             (b) generating a first version of the media data in the personal information space;
                                  20         (c) generating a digital media file, in response to an input from the user, comprising a
                                  21          second version of the media data in a same format as the first version in the personal
                                              information space, the second version including an update not included in the first
                                  22          version;
                                             (d) obtaining difference information comprising differences between the first version of
                                  23
                                              the media data and the second version of the media data; and
                                  24

                                  25

                                  26   2
                                         Because the Court otherwise grants Dropbox’s request for summary judgment as to the ’446
                                  27   Patent’s system claims, the Court here need only address the ’446 Patent’s method claims. The
                                       analysis that follows, however, applies equally to the system and method claims. Thus, even if
                                  28   Dropbox did not prevail on its direct infringement argument, summary judgment in Dropbox’s
                                       favor as to the system claims would be warranted on these independently sufficient grounds.
                                                                                        11
                                             (e) transferring a digital media file over the network containing the difference information
                                   1          from the personal information space to the network coupled apparatus in response to a
                                   2          sync request made from a web browser at the network-coupled apparatus by the user.

                                   3          As written, (c) requires generating “a digital media file . . . comprising a second version of

                                   4   the media data in the same format as the first version.” The “first version of the media data”

                                   5   referenced in (b), however, relates back to (a), which is described as “comprising a directory of

                                   6   digital media files.” Thus, according to Dropbox, the claims recite an impossibility, as a single

                                   7   generated digital media file cannot itself comprise a directory of digital media files. Dropbox

                                   8   Mot. 21.

                                   9          “[A] patent is invalid for indefiniteness if its claims [under Section 112, ¶ 2] read in light

                                  10   of the specification delineating the patent, and the prosecution history, fail to inform, with

                                  11   reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v.

                                  12   Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). “Some modicum of uncertainty” is allowed,
Northern District of California
 United States District Court




                                  13   but “a patent must be precise enough to afford clear notice of what is claimed, thereby appris[ing]

                                  14   the public of what is still open to them.” Id. at 909 (internal quotation marks omitted).

                                  15   “Otherwise there would be a zone of uncertainty which enterprise and experimentation may enter

                                  16   only at the risk of infringement claims.” Id. (internal quotation marks and brackets omitted).

                                  17          When asked about the apparent impossibility in claim 1, Synchronoss’s expert—Mr.

                                  18   Alpaugh—conceded that “[a] digital media file cannot contain a directory of digital media files.”

                                  19   See Dkt. No. 316-10 (“Alpaugh Tr.”) at 154:19–20. And Synchronoss’s 30(b)(6) designee echoed

                                  20   that “if someone were to suggest that ‘media data’ always means ‘directory of digital media files’

                                  21   . . . then Clause C would not make sense. See Dkt. No. 316-12 at 175:15–176:5. Thus, rather than

                                  22   defend the claim’s language, Synchronoss has sought to rewrite the claims. Mr. Alpaugh in

                                  23   particular stated that “comprising was admittedly the wrong choice of words and perhaps the

                                  24   better word here would have been resulting in a second version or some other choice.” Alpaugh

                                  25   Tr. at 156:25–157:3 (emphasis added).

                                  26          Dropbox contends that such claim redrafting to avoid invalidity under Section 112

                                  27   contravenes well-settled Federal Circuit law. See Dropbox Mot. at 22–23 (citing Process Control

                                  28   Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357 (Fed. Cir. 1999), Allen Eng’g Corp. v. Bartell
                                                                                         12
                                   1   Indus., Inc., 299 F.3d 1336, 1349 (Fed. Cir. 2002), and Trs. of Columbia Univ. v. Symantec Corp.,

                                   2   811 F.3d 1359 (Fed. Cir. 2016)). In response, Synchronoss argues that it and Mr. Alpaugh do not

                                   3   suggest redrafting the claims, but rather that a person of ordinary skill in the art “would have

                                   4   perceived the claims as drafted” to mean something different than what was written. Dropbox

                                   5   Opp. at 21. But that is a distinction without a difference. To say that a person of ordinary skill

                                   6   would understand that “red” means “blue,” is the same thing as rewriting “red” as “blue.” See

                                   7   Allen Eng’g Corp., 299 F.3d at 1349 (“Allen argues that one of skill in the art would understand

                                   8   that the term ‘perpendicular’ in the claim should be read to mean ‘parallel.’ Allen stretches the

                                   9   law too far. It is not our function to rewrite claims to preserve their validity.”).

                                  10          Synchronoss further argues that summary judgment is inappropriate because claims “need

                                  11   not be perfectly clear to be deemed definite.” Dropbox Opp. at 19–20 (citing Nautilus, Inc., 572

                                  12   U.S. at 910, Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 731 (2002),
Northern District of California
 United States District Court




                                  13   Minerals Separation v. Hyde, 242 U.S. 261, 270 (1916), and Invitrogen Corp. v. Biocrest Mfg.,

                                  14   L.P., 424 F.3d 1374, 1384 (Fed. Cir. 2005)). But Synchronoss misses the point, as there is a

                                  15   difference between imprecise or ambiguous drafting and retrospective editing. And in this sense,

                                  16   the Court finds this case is most similar to Allen Engineering Corp., where the Federal Circuit

                                  17   rejected a patentee’s argument that “one of skill in the art would understand that the term

                                  18   ‘perpendicular’ in the claim should be read to mean ‘parallel.’” 299 F.3d at 1349. The Federal

                                  19   Circuit explained that “[i]t is not our function to rewrite claims to preserve their validity,” and “it

                                  20   is of no moment that the contradiction is obvious.” Id. So too here. That Synchronoss admits that

                                  21   the impossibility of its claim, as written, is apparent such that a person of ordinary skill in the art

                                  22   would understand that it means something other than what is written does not render the claim

                                  23   language definite; it does the opposite.

                                  24          For these reasons, the Court GRANTS Dropbox’s motion for summary judgment in its

                                  25   favor as to all asserted claims of the ’446 Patent because the claims are invalid as indefinite under

                                  26   Section 112.

                                  27   //

                                  28   //
                                                                                          13
                                   1   IV.     CONCLUSION

                                   2           The Court GRANTS Dropbox’s motion for summary judgment as to all claims of

                                   3   infringement on the grounds that (1) Synchronoss failed to show that Dropbox directly infringes

                                   4   any claims of the ’757 Patent or the system claims of the ’446 Patent, and (2) the asserted claims

                                   5   of the ’446 Patent are invalid as indefinite.

                                   6           Because the Court grants Dropbox’s motion for summary judgment, the following motions

                                   7   are DENIED AS MOOT: (1) Synchronoss’s motion for summary judgment, see Dkt. No. 333; (2)

                                   8   the pending motions to strike portions of various expert reports, see Dkt. Nos. 275, 297, 306; and

                                   9   (3) the pending Daubert motions, see Dkt. Nos. 313, 315, 322, 324, 326, 330. A separate order

                                  10   will issue concerning the pending administrative motions to file under seal portions of the briefing

                                  11   on these motions. The clerk is directed to enter judgment in favor of Defendant and to close the

                                  12   file.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: 6/17/2019

                                  15

                                  16
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  17                                                                United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        14
